2018 UT App 189



               THE UTAH COURT OF APPEALS

                          DEGAO XU,
                 Appellant and Cross-appellee,
                              v.
                     HONGGUANG ZHAO,
                 Appellee and Cross-appellant.

                            Opinion
                        No. 20160453-CA
                      Filed October 4, 2018

            Fourth District Court, Provo Department
                The Honorable Derek P. Pullan
                         No. 124402420

           Steve S. Christensen and Clinton R. Brimhall,
            Attorneys for Appellant and Cross-appellee
          Brandon C. Bowen, Attorney for Appellee and
                       Cross-appellant

    JUDGE RYAN M. HARRIS authored this Opinion, in which
    JUDGES GREGORY K. ORME and DIANA HAGEN concurred.

HARRIS, Judge:

¶1    Degao Xu and Hongguang Zhao divorced in 2015, after
twenty-three years of marriage. After a bench trial and post-trial
motions, the trial court ultimately ordered Xu to pay $534 per
month in alimony. Both parties are dissatisfied with that ruling,
and both appeal. We affirm.


                        BACKGROUND

¶2    The parties were married in China in 1992, but later
moved to Utah. During their marriage, Xu obtained a Ph.D. in
physics and worked for various employers using that degree.
During the last few years before the parties’ separation, Zhao
                           Xu v. Zhao


was working as a translator and as a Chinese-language customer
service representative, and for a few months worked a second
job as a hotel manager. Prior to their separation, the parties
resided in a home with a monthly mortgage payment of over
$1,800. In 2009, the parties began living separately, and in 2012
Xu filed for divorce.

¶3     After the petition for divorce was filed, Xu submitted
financial declarations and supporting documentation, informing
Zhao and the court that he earned $6,080 per month, and that he
had monthly expenses of $5,987.31, including the $1,800 monthly
mortgage payment. For her part, Zhao also completed a financial
declaration, but claimed she had no income whatsoever and that
her family members helped cover her monthly expenses, which
she estimated amounted to $3,383.57, including a $650 housing
expense. Zhao provided some documentation for a few of her
expenses, but failed to provide any documentation for her claim
that she had no income.

¶4     After reviewing Zhao’s financial declaration, Xu made
discovery requests asking Zhao to produce bank statements and
tax returns. Zhao refused to comply with these requests, and Xu
asked the trial court to order Zhao to produce the documents,
which request the trial court granted. When Zhao failed to
comply with the court’s order, the court imposed a “discovery
sanction” to the effect that Zhao would “not [be] permitted to
introduce evidence in opposition to [Xu’s] evidence of her
income.” In accordance with this sanction, the court ultimately
barred Zhao from introducing evidence of her income at trial.

¶5     The case eventually proceeded to a bench trial, which was
held in 2015. At trial, Xu revealed for the first time that he had
recently been fired from his job, and attempted to introduce a
new financial declaration indicating that he had no income other
than unemployment benefits. However, during closing
argument, when the court asked Xu’s attorney how it should
“deal with [Xu’s] income,” Xu’s attorney responded by stating
that the court should impute income to Xu based on his



20160453-CA                     2              2018 UT App 189
                           Xu v. Zhao


employment history, asserting that $60,000 to $79,000 would be a
reasonable range, and asking the court to “place [Xu’s] income at
$60,000 per year.” Xu also presented evidence of Zhao’s income,
which, per the discovery sanction, Zhao was not permitted to
rebut. Xu presented evidence that, prior to their separation, Zhao
had earned $2,150 per month at her primary job and $1,500 per
month at a part-time, secondary job. At the conclusion of the
trial, the court took the matter under advisement.

¶6     A few weeks later, the court issued findings of fact and
conclusions of law. Although Xu had maintained he was
unemployed, the court found that Xu had an “extended history
of working at jobs ranging in annual pay from $60,000 to
$89,000,” and “[b]ased on such history” the court imputed
income to Xu in the amount of $76,000 per year, or $6,333 per
month. The court further determined that Xu’s claimed expenses
were overstated, in part because the court refused to grant Xu
the $1,800 housing allowance on the ground that the parties
could not afford to live at the premarital standard of living and
because the court ordered that the marital home should be sold.
Ultimately, the court determined that Xu’s monthly expenses
were $3,865.89, and that Xu’s imputed income exceeds his
expenses by over $2,400 each month.

¶7     The court imputed Zhao’s income for her primary job at
$2,150 per month, but declined to consider her income from her
secondary job, reasoning that her “need should not be based on
working a second job any more than [Xu’s] ability to pay should
be.” In assessing Zhao’s expenses, the court determined that
Zhao’s $650 housing expense was acceptable because “there is
not enough money for both parties to continue to live at [the
marital] standard of living.” Ultimately, the court determined
that Zhao’s monthly expenses were $3,033.57, and that Zhao
therefore had a monthly unmet need of $883.57 per month. In
the end, the court ordered Xu to pay monthly alimony to Zhao,
and the court set that amount at $1,600 per month for four years,
and then $1,200 per month for another thirteen years.




20160453-CA                     3              2018 UT App 189
                           Xu v. Zhao


¶8     After the trial court issued these findings, Xu filed a
motion asking the court to amend its findings of fact and the
resulting alimony calculation. In his motion, Xu first pointed
out—citing Bingham v. Bingham, 872 P.2d 1065, 1068 (Utah Ct.
App. 1994) (stating that a “spouse’s demonstrated need must . . .
constitute the maximum permissible alimony award”)—that the
ceiling for any alimony award was Zhao’s unmet need, which
the court had already determined was $883.57, and that any
alimony award higher than that was improper. Xu also
challenged some of the court’s specific determinations regarding
the parties’ income and expenses. Specifically, Xu argued that
Zhao had not done enough to prove her $650 monthly housing
expense, which Xu asserted should be “removed” from her list
of expenses. Next, Xu argued that the court should have
considered Zhao’s second job when determining her income.
Finally, Xu argued that the court should not have imputed him
income based on his work history, because the court had not
made a finding that Xu was voluntarily underemployed and had
not made any findings that the job market would allow Xu to
actually make $76,000 per year.

¶9     In response, Zhao argued that the trial court’s alimony
determination was adequately supported by its factual findings,
and posited that the court would have been within its discretion
to determine that her expenses were in fact much higher than it
had previously found. For example, Zhao noted that her current
standard of living was well below the standard of living she
enjoyed during the marriage, and that the court had nonetheless
determined that her monthly housing expenses were $650 (the
amount she claimed to be paying at the time of the trial) and not
$1,800 (the amount the parties had paid on their mortgage on the
marital home). Zhao also suggested that the parties’ respective
standard of living could be “equalized” simply “by allocating
them the exact same amount in current expenses,” and argued
that her monthly expenses should be raised from $3,033.57 to
$3,865.80 to match Xu’s. Xu filed a reply memorandum
responding to these arguments.




20160453-CA                    4               2018 UT App 189
                            Xu v. Zhao


¶10 At oral argument on the motion, the court addressed its
decision to impute income to Xu at $76,000, and noted that it had
made that imputation after it reviewed Xu’s work history and
found that, while Xu did “have periods where he [was
unemployed],” Xu was “always, in the past, able to get back” to
full employment relatively quickly. The court also considered
whether it should impute income to Zhao on the basis of her
secondary job. Here, Xu argued that Zhao should be imputed
income based on both of the jobs she held prior to separation
because her lack of disclosure crippled the court’s ability to
“really know how much she was receiving, how much she was
spending, [and] what the source of those funds were.” Xu
acknowledged that while “it’s hard to look back [several] years
and say that it’s relevant today,” the evidence of Zhao’s income
at the time of the separation was “all the [c]ourt had” due to her
discovery noncompliance. The court apparently agreed with that
argument, noting that it had decided that, “as a sanction,” Zhao
would not be allowed to contradict evidence Xu produced
regarding her income and that this sanction may well justify a
decision to impute Zhao income from her second job. Finally, the
court allowed both parties to present argument related to
whether it correctly imputed their expenses in its initial findings.

¶11 After the hearing, the court issued amended findings of
fact and conclusions of law. In these amended findings, the court
refused to alter its previous decision to impute to Xu an annual
income of $76,000, but did explain its decision in more detail.
The court noted that Xu’s unemployment was a “temporary”
condition and that Xu’s “work history demonstrated him to be
resourceful and able to acquire new employment in his field.”
Because of this, and because of Xu’s work history “working at
jobs ranging in annual pay from $60,000 to $89,000,” the court
again set Xu’s income at $76,000 per year, or $6,333 per month.
However, the court did alter its previous conclusion regarding
Zhao’s secondary job, and this time determined to assign to
Zhao income received from a secondary job at a rate of $1,500
per month, which when added to her other income of $2,150
meant that Zhao’s imputed monthly income, for the purposes of



20160453-CA                     5                2018 UT App 189
                            Xu v. Zhao


the alimony calculation, was $3,650. Finally, the court elected to
raise both Xu’s and Zhao’s housing expenses to $1,800 per
month to allow both of them “to enjoy the same standard of
living [they] had during the marriage.” The court declined to
raise any of Zhao’s other expenses (such as medical expenses,
utility bills, and insurance expenses) to match Xu’s expenses.
Using these numbers, the court determined that Zhao’s monthly
expenses were $4,183, leaving her with an unmet monthly need
of $533.37. The court determined that Xu could meet that need,
and therefore ordered Xu to pay Zhao $534 in monthly alimony.


            ISSUES AND STANDARDS OF REVIEW

¶12 Both parties appeal from the court’s                  alimony
determination, each raising two issues for our review.

¶13 First, Xu contends that the trial court erred when it
determined, in its amended findings, that Zhao’s monthly
housing expense was $1,800. “The trial court in a divorce action
is permitted considerable discretion in adjusting the financial
and property interests of the parties, and its actions are entitled
to a presumption of validity.” Goggin v. Goggin, 2013 UT 16, ¶ 26,
299 P.3d 1079 (quotation simplified). Thus, we will not disturb a
trial court’s determinations unless they are “clearly unjust or a
clear abuse of discretion.” Id. (quotation simplified).

¶14 Second, Xu contends that the trial court erred when it set
his income at $76,000 per year. “Trial courts have considerable
discretion in determining a spouse’s income, and determinations
of income will be upheld on appeal absent an abuse of
discretion.” Leppert v. Leppert, 2009 UT App 10, ¶ 7, 200 P.3d 223.

¶15 For her part, Zhao contends that the trial court erred
when, relying on the discovery sanction, it included income
from a second job in her income calculation. Again, we review a
trial court’s determination of a spouse’s income for abuse of
discretion. Id.




20160453-CA                     6               2018 UT App 189
                            Xu v. Zhao


¶16 Next, Zhao contends that the trial court erred when it did
not equalize all of her imputed expenses with Xu’s. Trial courts
have “considerable discretion” in determining the financial and
property interests of parties and we will disturb such
determinations only if they are “clearly unjust or a clear abuse of
discretion.” Goggin, 2013 UT 16, ¶ 26 (quotation simplified).


                           ANALYSIS

                                A

¶17 Xu first contends that the trial court erred when it
determined that, in order to help raise her to the same standard
of living the parties enjoyed during the marriage, Zhao’s
monthly housing expense should be considered to be $1,800. Xu
challenges the trial court’s determination on both procedural
and substantive grounds.

¶18 Xu’s procedural complaint is premised on the assumption
that the trial court originally assessed Zhao’s housing expenses
as $650, and then sua sponte raised those expenses to $1,800
without giving Xu a chance to be heard on the matter. Xu asserts
that no party “ask[ed] the [trial] court to find the housing
expense to be that high,” and therefore concludes that the trial
court acted on its own motion, and contrary to due process, by
raising Zhao’s housing expenses. Xu notes that while he asked
the court to amend its findings of fact, “Zhao did not file a
motion or counter motion for additional findings of fact or a new
trial in which she requested the Court to raise her housing
expense, and Xu did not have an opportunity to oppose any
such motion.”

¶19 The record, however, does not support Xu’s argument. As
an initial matter, it was Xu who—in his motion to alter the trial
court’s findings—directly challenged the $650 housing expense
the trial court originally assigned to Zhao, and even implied that
the court should “remove” that expense from its calculation
entirely. Then, in her response, Zhao raised the argument that


20160453-CA                     7               2018 UT App 189
                            Xu v. Zhao


$1,800 might be a better reflection of her monthly housing
expenses because it was in keeping with the parties’ standard of
living prior to separation, and Xu had the opportunity to
respond to that argument—and did in fact respond to it—in his
reply memorandum. Thus, Xu put the issue of Zhao’s housing
expense before the court in the first instance, elicited a
responsive counter-argument from Zhao that reflected the
reasoning which eventually swayed the court, and had the
opportunity to respond to that counter-argument in a reply brief.
On this record, Xu has failed to persuade us that the trial court
raised the issue sua sponte, or that Xu had anything less than a
full and fair opportunity to address the issue. 1

¶20 Substantively, Xu asserts that the trial court abused its
discretion in setting Zhao’s monthly housing expense at $1,800
for three reasons. First, Xu argues that the trial court acted
improperly by setting the parties’ housing expense based on
what they were paying at the time of their separation, but setting
many of their other expenses based on their estimates of their
post-separation financial needs. Xu argues that, because the
court initially calculated his and Zhao’s expenses as of the time
of separation, the court “opt[ed] to adopt the standard of living
existing at the time of trial” as its time frame for assessing the



1. To the extent that Xu is asserting that a trial court, when asked
to reconsider one of its findings, is bound to either (a) leave the
finding undisturbed or (b) change the finding to exactly what the
movant requests, we find that argument unconvincing. Once a
movant asks a trial court to reconsider a finding or conclusion,
the trial court retains discretion to reassess that finding or
conclusion in its entirety. Cf. County Board of Equalization of Salt
Lake County v. Tax Comm’n ex rel. Schneiter Enters., 899 P.2d 1228,
1230 (Utah 1995) (stating that once a party raises an issue before
a reviewing body, the reviewing body is “entitled to rule on
precisely the issue [the movant] presented,” even if that places
the movant in a worse position than he was prior to his motion).



20160453-CA                     8                2018 UT App 189
                             Xu v. Zhao


parties’ expenses and was therefore foreclosed from including a
pre-separation housing expense in its calculation.

¶21 We disagree, because a trial court may, in its discretion,
assess some of the parties’ expenses as of the time of separation,
but nevertheless assess other expenses as of the time of trial. See
Utah Code Ann. § 30-3-5(8)(e) (LexisNexis 2013) (stating that
“[a]s a general rule, the court should look to the standard of
living, existing at the time of separation, in determining
alimony,” but noting that “the court shall consider all relevant
facts and equitable principles and may, in the court’s discretion,
base alimony on the standard of living that existed at the time of
trial”); see also Kidd v. Kidd, 2014 UT App 26, ¶ 24, 321 P.3d 200
(noting that trial courts should “avoid focusing on actual
expenses alone when assessing need because the expense level
during separation may be necessarily lower than needed to
maintain an appropriate standard of living for various reasons,”
and encouraging courts to consider “the standard of living
during the marriage” as well as the expenses during separation
(emphasis added) (quotation simplified)).

¶22 Second, Xu asserts that the trial court abused its discretion
in setting Zhao’s monthly housing expenses at $1,800, because
the “the evidence and testimony” on the record “cannot . . .
support[]” that figure. Xu argues that Zhao “presented a
financial declaration . . . reflecting that the rent on her residence
. . . was $650 per month,” and that no evidence supported
assigning a higher expense to her. Xu acknowledges that $1,800
was the approximate amount of the mortgage payment on the
marital home prior to separation. Nonetheless, Xu argues that, to
justify assigning that amount as Zhao’s monthly housing
expense, the court would need to make additional findings “that
Zhao needed to spend $1,800 per month . . . to live comfortably
or to live at any particular level,” and asserts that the court made
no such findings.

¶23 We see the matter differently. We first note that the trial
court did in fact find that its assigned housing expense reflected



20160453-CA                      9               2018 UT App 189
                            Xu v. Zhao


that Zhao “would be required to spend at least two times as
much as she now pays in rent” in order “to enjoy the same
standard of living she had during the marriage.” We construe
that statement to be a finding by the trial court that Zhao
required the higher housing expense in order to live at a
particular level—the level she enjoyed during her marriage.
Second, we note that Xu cites to no case law—and we are aware
of none—supporting his contention that a court, in determining
alimony, must first make a finding that the parties need a
specific expense item in order to “live comfortably” or “at any
particular level” before determining to assign individual
expenses as of the date of separation rather than as of the date of
trial. Indeed, while the alimony statute encourages courts to
consider the standard of living that “[existed] at the time of
separation” in determining alimony, it does not require the court
to make specific findings explaining how each imputed expense
contributes or fails to contribute to that standard of living. Utah
Code Ann. § 30-3-5(8)(e). We conclude that all of the evidence in
the record—including, among other things, that the parties’
spent $1,800 per month for housing during the marriage—is
sufficient to support the trial court’s amended finding regarding
Zhao’s housing expense.

¶24 Finally, Xu asserts that setting Zhao’s housing expense at
$1,800 was unwarranted because that amount was being spent,
prior to separation, to house the entire family, and not just Zhao.
We are unpersuaded, for two reasons. First, we note that Xu
specifically asked the trial court to set his housing expense at
$1,800, even though he was also living alone, because he was
living in the same house in which the parties had lived during
the marriage. Where one spouse asks the court to set his housing
expense to reflect his perceived needs and the court has no
evidence that the other spouse has significantly different needs,
it is not improper for the court to set the housing expense for
both spouses at the amount requested. Cf. Sauer v. Sauer, 2017 UT
App 114, ¶ 10, 400 P.3d 1204 (noting that, when a husband asked
for a higher housing allowance than his wife, and where there
was no “claim or evidence that [the husband's] and [the wife's]



20160453-CA                    10               2018 UT App 189
                            Xu v. Zhao


reasonable housing needs differed or were wildly different than
the housing they enjoyed during their marriage,” this court saw
“no impropriety in the trial court's decision to impute housing
needs to [the wife] in the same amount as [the husband] had
claimed was reasonable for him”). Second, we note that it is not
an abuse of discretion for a trial court to calculate divorcing
spouses’ housing expenses by trying to determine what each
spouse would need to live in a home of the same size and value
as the marital home. See Farnsworth v. Farnsworth, 2012 UT App
282, ¶¶ 14–15, 288 P.3d 298 (holding that when a wife was
“accustomed to living in a single-family home on property
suitable for keeping horses,” setting her housing expense at the
amount that would be required to place her in a different home
of that variety was “the appropriate measure of her housing
needs”). Thus, the trial court did not abuse its discretion by
setting Zhao’s housing expense at the amount Xu had requested
be allotted for his own housing, nor did it abuse its discretion by
setting Zhao’s housing expense at the amount she would
theoretically need to continue to live in the type of home she
enjoyed during her marriage: a single-family home similar to the
marital home in which Xu continued to reside.

¶25 Part of the purpose of alimony is to “get the parties as
close as possible to the same standard of living that existed
during the marriage,” and “to equalize the standards of living of
each party.” See Richardson v. Richardson, 2008 UT 57, ¶ 7, 201
P.3d 942. The trial court’s decision to amend its findings to raise
Zhao’s housing expense from $650 to $1,800 was supported by
competent evidence, and furthered these purposes of alimony.
Accordingly, we find no abuse of discretion in the trial court’s
determination.

                                B

¶26 Xu next contends that the court erred when it set his
income at $76,000 per year, despite his testimony during trial
that he was unemployed. While Xu initially argued in his brief
that the trial court was unjustified in imputing him income



20160453-CA                    11               2018 UT App 189
                            Xu v. Zhao


based on his prior work history, he acknowledged at oral
argument that he waived any challenge to the court adopting an
imputation methodology when his counsel advocated for it at
trial. 2 Indeed, at trial, Xu’s counsel appropriately invited the
court to assign income to Xu based on his employment history,
indicated that $60,000 to $79,000 would be a reasonable range of
income to consider, and asked the court to set Xu’s income at
$60,000. In light of this concession, Xu has narrowed his
argument to assert that the court was not justified in assigning
Xu an income figure of $76,000 (as opposed to $60,000).

¶27 “When determining the appropriate amount of alimony, a
trial court must make findings as to the ability of the payor
spouse to provide support.” Rayner v. Rayner, 2013 UT App 269,
¶ 7, 316 P.3d 455 (quotation simplified). When doing so, the
court shall base its income determination “upon employment
potential and probable earnings as derived from” a long list of
factors, including “work history.” Fish v. Fish, 2010 UT App 292,
¶ 14, 242 P.3d 787; see also Olson v. Olson, 704 P.2d 564, 566 (Utah
1985) (noting that where a spouse “has experienced a temporary
decrease in income, his historical earnings must be taken into
account in determining the amount of alimony to be paid”). In
this case, Xu’s counsel invited the trial court to impute Xu’s
income based on his work history. The court did so and, after
determining that Xu had an “extended history of working at jobs
ranging in annual pay from $60,000 to $89,000,” and reasoning
that Xu’s “work history demonstrated him to be resourceful and
able to acquire new employment in his field,” assigned Xu an
income figure of $76,000, a figure that was well within both the


2. We note that even if Xu had not agreed to the use of his work
history to impute his income, the trial court would have been
within its discretion to forbid Xu from introducing any evidence
that he was unemployed, because Xu opted not to disclose that
fact until the day of trial. Because Zhao had no reason to believe
that Xu was unemployed prior to trial, Zhao had no opportunity
to prepare for imputation-of-income arguments prior to trial.



20160453-CA                     12               2018 UT App 189
                            Xu v. Zhao


range of income demonstrated by Xu’s work history and the
somewhat lower range suggested by Xu’s counsel at trial.

¶28 On this record, the trial court did not abuse its discretion
by imputing Xu annual income of $76,000.

                                C

¶29 On her cross-appeal, Zhao first contends that the trial
court abused its discretion when it altered its initial calculation
of her income to also reflect income from a secondary job. Zhao
alleges that this was an abuse of discretion because the only
“evidence before [the] court was that Zhao could not even find
one job let alone a second,” and that there was no evidence that
she had worked in any job since 2009. Further, Zhao argues that
the only evidence regarding any second job was in reference to
an eight-month period in which she worked as a hotel manager,
and Zhao asserts that drawing long-term conclusions from an
eight-month work history is improper. Accordingly, Zhao
argues that she should not have been imputed any income, and
especially should not have been imputed income from both a
primary and secondary job.

¶30 While under ordinary circumstances a court’s inclusion of
income from a second job under the conditions Zhao describes
would give us pause, here Zhao fails to take into account the
impact of the discovery sanction the court applied to her with
regard to her income information. During discovery, Zhao
refused to provide any documentation (bank statements, tax
returns) to substantiate her claim that she was not receiving any
income, despite being ordered to do so by the court. As a result,
the court eventually imposed a discovery sanction, noting that
Zhao would not be able to contradict any evidence of her income
that Xu was able to introduce. In this case, Xu introduced
evidence that, prior to the separation, Zhao had held both a
primary and secondary job, and that Zhao was working both of
those jobs at the time the parties separated. Based on this
evidence, the trial court inferred that Zhao continued to work
those (or similar) jobs after the parties’ separation, and due to


20160453-CA                    13               2018 UT App 189
                            Xu v. Zhao


her discovery violations Zhao was prohibited from contradicting
this evidence at trial.

¶31 This case is similar to Breinholt v. Breinholt, 905 P.2d 877
(Utah Ct. App. 1995). In that case, a trial court granted a divorce
to a husband and wife, and issued findings of fact and
conclusions of law concerning alimony. Id. at 878–79. The
husband was working two jobs at the time of the alimony
calculation, but the court declined to consider his income from
the second job, reasoning that it should “consider only the
income from the equivalent of one . . . full-time job” when
calculating its support award. Id. at 880 (quotation simplified).
On appeal, this court disagreed, holding that “when determining
an alimony award, it is appropriate and necessary for a trial
court to consider all sources of income that were used by the
parties during their marriage to meet their self-defined needs,”
including income from a second job. Id. (quotation simplified).
Accordingly, we held that it was an abuse of discretion for the
court to decline to consider the husband’s income from his
second job. Id.

¶32 Here, Xu presented evidence that Zhao worked two jobs
at the time of separation, and asked the court to infer that Zhao
continued to be so employed between the separation and the
trial. Because of her discovery misdeeds, Zhao was not
permitted to contradict this evidence. While the trial court
initially seemed to support Zhao’s position, it later reasoned
that, “because of the discovery sanction,” it was justified in
imputing Zhao’s income at the last documented level she had
received, including both of her jobs. In this unique situation, the
trial court did not abuse its discretion when, pursuant to the
discovery sanction, it elected to impute Zhao income from both
the primary and secondary jobs she held during the last time her
income was documented.

                                D

¶33 Finally, Zhao contends that the trial court abused its
discretion when it elected to equalize her housing expense with


20160453-CA                    14               2018 UT App 189
                            Xu v. Zhao


Xu’s but declined to equalize their other expenses, including
utility expenses, medical expenses, and insurance expenses.
Zhao argues that these expenses must be equalized to allow her
to enjoy “the same standard of living” as Xu.

¶34 We disagree. While Zhao is correct that the “primary aims
of alimony” include bringing “the parties as close as possible to
the same standard of living that existed during the marriage, or
otherwise equalizing the parties’ standards of living,” Jensen v.
Jensen, 2008 UT App 392, ¶ 13, 197 P.3d 117 (quotation
simplified), we have consistently discouraged trial courts from
“simply attempting to equalize the parties’ income, rather than
going through the traditional needs analysis,” when determining
alimony, id. (quotation simplified). “This is so because,
regardless of the payor spouse’s ability to pay,” alimony should
be limited by the recipient spouse’s “demonstrated need.” Id.
(quotation simplified). Because different people may pay
different amounts to enjoy the same standard of living, simply
electing to equalize all of the parties’ expenses is inappropriate
for an alimony calculation. Id.; see also Willey v. Willey, 951 P.2d
226, 231–32 (Utah 1997) (upholding a trial court’s refusal to
impute medical expenses at a value not justified by a payee
spouse’s demonstrated need, and reversing a court of appeals
holding to the contrary).

¶35 In this case, as the trial court observed, Xu’s and Zhao’s
basic expenses differed. As indicated by their financial
declarations, they spent different amounts on their medical care,
utility bills, insurance, and several other recurring expenses.
However, the mere fact that Zhao spent less than Xu on, for
example, medical care does not in and of itself prove that Zhao
needed to spend more in order to enjoy the same standard of
living as Xu did. While large expenses like mortgage payments
tend to be borne equally by marital partners, other expenses (like
those required for medical care) often vary greatly from person
to person. The trial court did not abuse its discretion by refusing
to impute Zhao expenses that matched Xu’s expenses dollar-for-
dollar on every line-item.



20160453-CA                     15               2018 UT App 189
                          Xu v. Zhao


                       CONCLUSION

¶36 The trial court did not abuse its discretion by determining
that Zhao’s monthly housing expenses were $1,800, imputing
income to Xu at $76,000 per year, imputing additional income to
Zhao based on her second job, or by declining to impute equal
expenses to both Xu and Zhao in every category. We therefore
affirm the trial court’s alimony calculation.




20160453-CA                   16             2018 UT App 189